Exhibit 10.54


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among Transocean Ltd., a Swiss corporation (“Transocean”), Transocean
Offshore Deepwater Drilling Inc. (“TODDI”) and Transocean Management Ltd.
(collectively, the “Company”) and Allen M. Katz (“Executive”), effective as of
January 1, 2014.
 
WHEREAS, Executive currently serves as Transocean’s interim Senior Vice
President and General Counsel and is employed by TODDI pursuant to that certain
Employment Agreement between the Company and Executive effective November 17,
2012 (the “Employment Agreement”); and
 
WHEREAS, the Employment Agreement was previously amended by mutual agreement of
the parties to extend the Employment Term to December 31, 2013, or such earlier
date as determined by the parties and communicated in accordance with the
Employment Agreement; and
 
WHEREAS, the Company desires to amend the Employment Agreement to extend the
Employment Term; and
 
WHEREAS, the Company and Executive agree to such extension.
 
NOW, THEREFORE, for good and valuable consideration as specified in the
Employment Agreement and herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Executive and the Company
agree that the Employment Agreement is hereby amended, effective as of January
1, 2014, as follows:
 
1.           Section 1(a) of the Employment Agreement, is amended to provide
that the Employment Term is hereby extended from December 31, 2013 to June 30,
2014, or such earlier date as determined by the Company or the Executive and
communicated to the other parties in accordance Section 1(b) of the Employment
Agreement.
 
2.           Section 1(b) of the Employment Agreement is amended to provide that
any party to this Agreement may terminate this Agreement prior to the close of
the Employment Term by providing thirty days advance written notice to the other
parties.
 
3.           Section 3 of the Employment Agreement is amended to provide that
beginning on January 1, 2014, the Executive shall be entitled to the following
remuneration in connection with his employment with the Company:
 
(a) Base Salary.  TODDI shall pay the Executive a base salary (“Base Salary”) of
$50,000 per month in accordance with TODDI’s normal payroll practices as in
effect from time to time, less withholding for taxes and deductions for other
appropriate items.
 
(b) Bonus.  The Executive shall become entitled to a bonus payment (the “Bonus”)
in an amount equal to eighty percent (80%) of Base Salary actually paid to the
Executive for services during the Employment Term (excluding payment for accrued
but unused vacation) contingent upon Executive’s satisfaction of the duties set
forth in Section 2 and his full cooperation and assistance during the Employment
Term and with the orderly transition of responsibilities to a successor to the
Executive as General Counsel, as determined by the Executive Compensation
Committee of the Board of Directors of Transocean (the “Committee”) in its
discretion.  The determination of the Committee shall be made in good faith,
taking into account a recommendation by the CEO with respect to the Executive’s
satisfaction of the criteria for the bonus payment.  Any such Bonus with respect
to services performed in 2014 shall be payable in a single lump-sum cash payment
thirty days after the first meeting of the Committee subsequent to the
Executive’s termination of employment, but in no event later than March 15,
2015.  The Executive shall not be eligible to participate in the Performance
Award and Cash Bonus Plan or any other bonus plan maintained by the Company or
an affiliate.
 
(c) Long-Term Incentive Plan.  In January 2014, the Executive shall receive a
grant of Deferred Units (the “Deferred Units”) under the Long-Term Incentive
Plan of Transocean Ltd. (the “LTIP”) with a value equal to $750,000 calculated
using the 30-day average share price ending on December 31, 2013.  The Deferred
Units shall be deemed to be earned on a pro-rated basis, determined by dividing
the number of days of employment following January 1, 2014 by 184.  Any Deferred
Units which are deemed to be “earned” in accordance with the foregoing shall be
vested and payable in three equal installments on the three anniversaries
following the date of grant.  If the Executive terminates employment without
satisfaction of the service conditions, any Deferred Units that are not “earned”
shall be forfeited.  The Executive shall have no other entitlement to awards
under the LTIP.
 
4.           All other provisions of the Employment Agreement shall remain the
same and are hereby ratified.
 

 
 

--------------------------------------------------------------------------------

 

.
 
IN WITNESS WHEREOF, each of the Companies have caused this Amendment to be
executed on its behalf by its duly authorized officer, and the Executive has
executed this Amendment, effective as of the date first set forth above.
 
TRANSOCEAN LTD.
 


 
By: /s/ Steven L.
Newman                                                                             
 Steven L. Newman


 
TRANSOCEAN DEEPWATER DRILLING INC.
 


 
By: /s/ David A. Tonnel          
                                                                     
 David A. Tonnel


 
TRANSOCEAN MANAGEMENT LTD.
 


 
By  /s/ Philippe
Huber                                                           
 Philippe Huber


 
EXECUTIVE
 


 
/s/ Allen M. Katz              
                                                                     
Allen M. Katz
 

